Title: From Thomas Jefferson to Lafayette, 12 March [1781]
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
Mar. 12 [1781]

Since writing the preceeding I have been honoured with your Letter of the 6th. The first notification of this Enterprize came to me in the night of the last Day of February. We were informed there were few or no armed vessels in the three Northern rivers and supposed if there were any they could not be impressed, manned, and brought into place by the Time at which it was then thought they would be wanting. We confined ourselves therefore to James river. It is now certainly too late to attempt the other rivers. We had but one Galley in order. She went down the river some time ago and having never been heard of since we fear some accident has happened to her. We had before sent down 6,000 ℔ of Cannon powder and now order 4000 ℔ more which goes very deep into our present Stock. Ten Pilots are provided. I will lodge some maps for you so as that they shall be delivered to you on your arrival. I now give orders for look out boats to be ready in Rappahannock, Piankatank and York rivers. I cannot say what may be expected from them. The articles wanting in the Quartermaster’s and Engineers departments as stated in their Invoice, will most of them be got, as the orders for them go out to Day, only they will of Course be rather late. I send off to the neighbourhood of the intended operations to procure the plank. I expect it will not be very easily or speedily provided. As to the Artificers required I can give you but little Hope. They are exceedingly scarce in this Country. Endeavours shall not be wanting but still they must not be counted on. Provisions will be in readiness.
This is a summary view of what is done, may be done, is doubtful or desperate on the several Articles enumerated in your Letter. I pray you to make no Difficulties in communicating freely what may be wanted for the Service. Being desirous of contributing every Thing which our State can do or produce for the successful prosecution of the Enterprize and confiding that you will put the most candid Constructions where we fail, as you will too soon find a full Compliance beyond the reach of our abilities, I again take the  Liberty of subscribing myself with very great esteem & regards Sir Your &c.,

T. J.

